TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 16, 2018



                                      NO. 03-17-00458-CV


                                 Troy Daniel Thoele, Appellant

                                                v.

               Greg Abbott; Marjie Johnson; Ross Behrens, Individually and
                 in the Official Capacity; and The State of Texas Attorney
                     General’s Office in the Official Capacity, Appellees


            APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
                   AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the order signed by the district court on June 27, 2017. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

district court’s order. Therefore, the Court affirms the district court’s order. Because appellant

is indigent and unable to pay costs, no adjudication of costs is made.